PER CURIAM.
In this workers’ compensation case, claimant/appellant appeals from an order of the deputy commissioner (dc) in which (1) he was denied wage loss and rehabilitative benefits; and (2) his request to be evaluated by another physician was denied. As to those portions of the dc's order denying wage loss benefits and refusing to authorize claimant/appellant’s examination by yet another physician, we affirm because those holdings are supported by competent substantial evidence. We do not reach the dc's denial of rehabilitative benefits because, contrary to the requirement of Fla.R.App.P. 9.210(b)(5), claimant/appellant has failed to include in his brief or argue the point.
In ruling on this issue below, the dc noted that claimant/appellant offered no testimony or argument with respect to rehabilitation thereby impelling the conclusion that this claim had been abandoned. Thus, like the dc, we are left to speculate as to the reason(s) for the non-inclusion and non-argument of the claim before this court. Since we have neither the time nor the inclination to plumb the depths of the record in search of matters that could have been raised on appeal, we hold that claimant/appellant waived his claim for rehabilitative benefits by failing to comply with the aforementioned rule.
AFFIRMED.
BOOTH and MINER, JJ., concur.
JOANOS, J., concurs in result only.